DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  second and third lines of the claim should be amended as follows: “…oligonucleotide comprises at least one modified internucleoside linkage, at least one modified sugar moiety or at least one modified nucleobase” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-19, 25-28, 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating partial lipodystrophy with a compound of SEQ ID NO: 3 with specific gapmer modifications, does not treating partial lipodystrophy with any ApoCIII inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are broadly drawn to methods of treating of partial lipodystrophy in an animal by administering therapeutically effective amount of a compound comprising an ApoCIII specific inhibitor.
The instantly claimed invention encompasses administration of a wide variety of ApoCIII specific inhibitors for treatment comprising nucleic acids, peptides, antibodies, small molecules and other agents (see instant specification paragraph [0018]).
The specification, however, teaches treatment of lipodystrophy in only human patients with only one specific compound, nucleic acid-based gapmer of SEQ ID NO: 3 (see Example 1).

There is no guidance in the specification concerning using any ApoCIII inhibitor, such as peptide or small molecule, for treatment of lipodystrophy. Different types of inhibitors have very different mechanisms of action, therefore it is not clear that any inhibitor will provide therapeutic effect as claimed.
In the absence of guidance, undue trial and error experimentation would have been required by one skilled in the art at the time invention was made to treat partial lipodystrophy with any ApoCIII specific inhibitor as instantly claimed. Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-20, 25-28, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simha et al (Current Opinion in Lipidology, 2009, 20: 300-308) and in further .
Simha et al teach that familial partial lipodystrophy is associated with hypertriglyceridemia (see Abstract, second column on page 301, page 303). Further they teach treating lipodystrophy with leptin replacement therapy (see Abstract).
Simha et al do not teach treatment of familial partial lipodystrophy by parenteral or subcutaneous administration of gapmer of SEQ ID NO: 3 (named also “ISIS 304801”, see instant paragraph [0018]) in a salt form, or its conjugate.
Bonnet et al teach that increased level of ApoCIII contributes to development of hypertriglyceridemia in lipodystrophy patients (see Abstract).
Graham et al teach that administration of antisense oligonucleotide to ApoCIII "ISIS 304801" (see bridging paragraph between pages 1480-1481), which is the same as antisense oligonucleotide/gapmer of instant Example 1 of SEQ ID NO: 3 in specification, and which satisfies structural requirements of claims 10-20, reduces triglyceride level in human subjects (see page 1484). The compound was administered parenterally subcutaneously (see page 8 of Supplemental Materials). It is inherent that such compound was administered as a pharmaceutical composition. The compound is 100% complementary to instant SEQ ID NOs: 1 and 2 (see paragraph [0546] of instant specification).
Mullick et al teach antisense compounds, which can be conjugated, to enhance their activity (see lines 25-30 on page 56). One of such compounds is the same "ISIS 304801" of SEQ ID NO: 3, identical to instant SEQ ID NO: 3 (see line 31 on page 70 and line 2 on page 71), as 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to treat familial partial lipodystrophy with a gapmer taught by Graham et al based on teachings of Simha et al, Bonnet et al and Mullick et al and in combination with leptin replacement therapy. One of the ordinary skill in the art would be motivated to do so in order to decrease hypertriglyceridemia, symptom of lipodystrophy according to Simha et al, development of which is contributed by increased level of ApoCIII according to Bonnet et al, using gapmer taught by Graham et al, which reduces hypertriglyceridemia by decreasing ApoCIII level. Further, such gapmer can be conjugated to enhance its activity according to Mullick et al. Further, the disease can be treated with another method, such as leptin replacement therapy taught by Simha et al, in combination with administering gapmer taught by Graham et al, because both treatments are directed to amelioration of the same disease. It is obvious to combine things known separately to have same effect (In re Kerkhoven, MPEP 2144.06). Limitation of claim 3 of reducing risk of pancreatitis is expected to happen upon treatment of lipodystrophy in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635